Citation Nr: 1204565	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2010 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

At the outset, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Board's July 2010 remand instructions asked the RO/AMC to arrange for an examination of the Veteran to "determine the nature and etiology of his bilateral foot disability, to include gout and peripheral neuropathy of the feet" and to "read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered."  Notably, the August 2010 VA examiner did not offer a definitive diagnosis or an etiological opinion regarding the Veteran's previously noted minimal peripheral neuropathy of the feet, and noted that the expertise of a neurologist would be required to make such a determination.  Accordingly, further development to secure such opinion is required to comply with the July 2010 remand instructions.  

Additionally, the August 2010 VA examination appears to have only included an examination of the Veteran's left foot as the physical examination heading only notes a "left foot exam."  Hence, it appears the physical examination was not comprehensive, covering both feet.  The X-rays reviewed on examination revealed mild midfoot degenerative joint disease (DJD) of the left foot and the diagnosis was mild DJD of the mid foot most likely due to a history of gout.  However, the diagnosis is unclear as it does not specify whether it applies to only the left foot or to both feet (particularly in light of the left foot exam heading).  It is also noteworthy that there is no explanation as to why the Veteran's left foot DJD is most likely due to his history of gout as opposed to other etiologies.  Accordingly, further development is necessary to resolve the above noted discrepancies and provide the Veteran with an examination that is adequate.    

In summary, the Board finds that the RO/AMC should arrange for two additional examinations (one for the Veteran's feet generally, and one with a neurologist to assess any neuropathy of the feet).  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his bilateral foot disability (ies) (excluding neuropathy).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony regarding in-service injury to the bilateral feet and resulting pain from marching and performing basic training in service.  Physical examination of both feet should be accomplished with detailed identification of all disabilities of the feet.  Following examination of the Veteran, and review of the entire claims file, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) the Veteran's foot disability (ies).

b. As to each diagnosed disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service? 

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  The examiner should further address the Veteran's complaints of continuing foot pain since service that has progressively worsened over time.  

2. The RO/AMC should arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of any bilateral foot neuropathy.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony regarding in-service injury to the bilateral feet and resulting pain from marching and performing basic training in service.  Following examination of the Veteran, and review of the entire claims file, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any peripheral neuropathy the feet.

b. If peripheral neuropathy of the feet is diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service?  Please determine and discuss the likely etiology for the disability with an explanation for that opinion.   

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  The examiner should further address the Veteran's complaints of continuing foot pain since service that has progressively worsened over time.  

3. The RO/AMC should read all examination reports and medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

4. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


